Citation Nr: 0818302	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for polycythemia vera with 
essential thrombocytosis and polyarthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1987 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and April 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In January 2004, the veteran requested a Board hearing in 
connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2007).  Before the hearing was scheduled, however, the 
veteran submitted a letter to the Board in June 2007 
indicating that he no longer wished to have a hearing before 
the Board.  Accordingly, the Board will treat his request for 
hearing as withdrawn.  38 C.F.R. § 20.704(d) (2007).


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for polycythemia 
vera with essential thrombocytosis and polyarthralgia.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The veteran is seeking service connection for polycythemia 
vera with essential thrombocytosis and polyarthralgia.  An 
initial claim for bilateral foot bone spurs/chips, bilateral 
foot and ankle arthritis, and left knee arthritis was denied 
via an October 2001 rating decision.  In October 2002, the 
veteran notified the RO that he "would like to re-open" his 
claim of service connection for polycythemia vera; 
thrombocytosis; arthritis in his feet, legs, and back; and 
"other complications."  The veteran also supplied medical 
opinions and identified treatment records relevant to the 
claim.  Noting that the medical evidence linked the veteran's 
claimed lower extremity disabilities with his diagnosed 
polycythemia vera, the RO thus re-categorized his 
disabilities as polycythemia vera with essential 
thrombocytosis and polyarthralgia and re-adjudicated the 
claim as for a single disease process in April 2003.

Review of the veteran's claims file reveals that in September 
1985, the veteran was medically examined for Reserve 
Officers' Training Corps (ROTC) purposes.  At that time, he 
responded "Yes" when asked if he had recurrent leg cramps.  
The examining physician acknowledged that the veteran 
experienced leg cramps on running.  Further, laboratory 
testing of the veteran's blood at that examination revealed a 
white blood count of 11.2, a red blood count of 5.28, and a 
total platelet count of 1146.  A comment on the laboratory 
report indicates that the veteran's platelet counts appeared 
"markedly increased," but no further analysis or diagnosis 
was provided, and no further treatment seems to have been 
provided the veteran.

The veteran's service treatment records document several 
instances of treatment of his legs, feet, and ankles, 
pursuant to injuries sustained during service.  Records of 
August 1988 in-service treatment, however, document the 
veteran's treatment for low back pain for which the veteran 
was unable to cite a specific injury or occurrence.  On his 
November 1989 report of medical history on separation, the 
veteran again noted his recurring leg cramps and also 
identified a "trick" or locked knee, which was acknowledged 
by the medical examiner.  Relevant post-service medical 
records from the Louisville VA Medical Center (VAMC) in 
Louisville, Kentucky, reflect that the veteran was diagnosed 
with polycythemia vera in July 2000.  Notes from September 
2002 VAMC treatment further indicate that the veteran's 
polyarthralgia, including his ongoing joint pain, was 
"likely related to polycythemia vera."  The veteran's 
treatment records also document his ongoing treatment for 
polycythemia vera with essential thrombosis and for 
polyarthralgia at the VAMC.  

The veteran has also submitted medical opinions from 
physicians with the Louisville VAMC.  A September 2002 
statement from a VAMC hematologist reflects an opinion that 
that the veteran's "polycythemia vera and thrombocytosis 
causing severe pain to feet and legs" is at least as likely 
as not related to his military service.  Similarly, another 
September 2002 VAMC physician statement opines that the 
veteran's "severe bilateral leg and foot pains" are at 
least as likely as not related to his military service.

In March 2003, the RO obtained a medical opinion from a VA 
examiner.  The examiner reviewed the veteran's claims file 
and issued an opinion stating that it is "unlikely" that 
the veteran's diagnosed polycythemia vera and essential 
thrombosis are related to "treatment received for conditions 
of the feet and leg in service."  The examiner further noted 
in an addendum to the examination report that the laboratory 
report from the veteran's September 1985 ROTC examination 
could indicate the presence of polycythemia vera at that 
time.  The examiner failed to address in her opinion whether 
the polycythemia vera was itself linked to the veteran's time 
in service, focusing instead solely on the question whether 
the veteran's current lower extremity disabilities were 
related to his service.  In this case, the Board notes that 
the examination report offers no etiological opinion as to 
the origins of the veteran's polycythemia vera or whether 
that disability itself is likely related to the veteran's 
time in service.  The examination report further offers no 
opinion as to whether, if the disability was, in fact, 
present prior to the veteran's entry into service, the 
polycythemia vera increased in severity during service beyond 
the natural progression of the disease.  

Service connection will be granted if it is shown that the 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty in the active military, naval or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Every 
veteran who served in the active military, naval, or air 
service after December 31, 1946, is presumed to have been in 
sound condition when examined, accepted, and enrolled for 
that period of service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  This 
presumption can be rebutted only by clear and unmistakable 
evidence demonstrating that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
service.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

In this case, as the evidence notes above, the veteran's pre-
induction ROTC medical examination identified an elevated 
platelet count, which the March 2003 VA examiner opined was 
indicative of polycythemia vera existing prior to service.  
Further, during the veteran's period of active duty, he was 
treated for low back pain of unknown origin and noted a trick 
knee on his separation medical examination.  Following 
service, the appellant was diagnosed with polycythemia vera 
with essential thrombocytosis and received ongoing treatment 
for polyarthralgia related to polycythemia vera, as discussed 
above.  The March 2003 VA medical examiner opined that the 
veteran's polycythemia vera was unlikely to be related to his 
in-service treatment for injuries to and pain in his lower 
extremities.  The examiner, however, failed to examine the 
veteran and did not offer an etiological opinion as to any 
relationship between the appellant's polycythemia vera and 
his service.  

As a result of the evidence, as well as the law and 
regulations in effect, the Board finds that a VA medical 
examination is required to determine whether there is an 
etiological relationship between the veteran's currently 
diagnosed polycythemia vera with essential thrombocytosis and 
polyarthralgia and his time in service.  Examination should 
also address whether the veteran's September 1985 pre-
induction laboratory findings indicate clearly and 
unmistakably that the veteran's polycythemia vera pre-existed 
his period of active duty.  Likewise, a medical determination 
is needed to answer the question of whether any pre-existing 
polycythemia vera was aggravated during such service.  38 
C.F.R. § 3.303.  Under these circumstances, the veteran 
should be scheduled for a VA examination at an appropriate VA 
medical facility, and the examiner asked to opine on the 
above-noted matters.  See 38 U.S.C.A. § 5103A.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in 
the denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
and the originating agency should 
explain the type of evidence that is 
his ultimate responsibility to submit.  
The letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period).  

2.  Following any additional responses 
received, the veteran should be scheduled 
for examination at an appropriate VA 
medical facility.  The claims file should 
be made available to and pertinent 
documents therein reviewed by the 
examiner.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should state whether it is 
at least as likely as not (50 percent or 
greater likelihood) that polycythemia 
vera clearly and unmistakably existed 
prior to the veteran's period of active 
duty.  The examiner should identify the 
evidence and clinical reasons for 
concluding that any such disability pre-
existed the appellant's active duty.  If 
the examiner concludes that the evidence 
clearly and unmistakably shows that 
polycythemia vera pre-existed the 
veteran's active duty, the examiner 
should also indicate whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the evidence 
shows that the disability was permanently 
worsened beyond its natural progression 
during the veteran's time in service.  

If the examiner determines that the 
veteran's polycythemia vera did not 
clearly and unmistakably pre-exist his 
service, the examiner should then 
indicate whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the veteran's current polycythemia 
vera with essential thrombocytosis and 
polyarthralgia is related to his period 
of active duty, including to any 
disability that may have begun or that 
was permanently worsened during such 
service.  A complete rationale should be 
provided for all opinions expressed.

3. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
readjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


